DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 2011/0102674), hereinafter referred to as Mertens, in view of Hanes (2009/0226152), hereinafter referred to as Hanes.

7.	Regarding claim 16, Mertens discloses a method comprising:  receiving an audio stream associated with a media content (fig. 1-2, paragraph 16 wherein system receives audio/visual signal from broadcast antenna or internet cable); 
determining one or more parameters of an audio compression filter to be applied to said audio stream (fig. 1-2, paragraphs 16-17 wherein system receives user input from remote control device regarding presented content); 
and analyzing if said requested volume change will cause a change of at least one of the parameters of said audio compression filter (fig. 1-2, paragraphs 19-21 wherein audio stream volume level is analyzed based on user desired output level).
However Mertens is silent in regards to disclosing receiving a request to be used for a requested volume change associated with said media content; determining whether the requested volume change is above a first level; and reducing a dynamic range of said audio stream to adapt volume of the media content if said requested volume change is determined to be above the first level.
Hanes discloses receiving a request to be used for a requested volume change associated with said media content (fig. 1-3, paragraphs 47 and 51 wherein volume control may adjust for global performance parameters for requested content playback conditions); 
determining whether the requested volume change is above a first level (fig. 1-3, paragraph 54 wherein compressor compresses incoming audio signal until it conforms to the threshold value); 
and reducing a dynamic range of said audio stream to adapt volume of the media content if said requested volume change is determined to be above the first level (fig. 1-3, paragraph 58 wherein dynamic range is changed to turn down loudest sounds).  Hanes (paragraph 24) provides motivation to combine the references wherein dynamic range and any other parameter that includes performance-related data which is considered useful for initial settings of the playback equipment.  All of the elements are known.  Combining the references would yield the instant claims wherein user content request causes analysis and adjustment for audio signal, before audio signal is output.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

8.	Regarding claim 17, Mertens discloses the method of claims 16, wherein said media content is a video segment having an associated audio (fig. 1-2, paragraph 16 wherein system receives audio/visual signal from broadcast antenna or internet cable).

9.	Regarding claim 18, Hanes discloses the method of claim 17, wherein the dynamic range of said audio stream is adapted to a quiet environment level if said requested volume change is not above the first level (fig. 1-3, paragraph 54 wherein compressor compresses incoming audio signal until it conforms to the threshold value).

10.	Regarding claim 19, Mertens discloses the method of claim 16, wherein a plurality of checkpoints are established during said video segment and said volume and audio compression parameters are obtained prior to and after each checkpoint and said dynamic range is adjusted accordingly (fig. 1-2, paragraphs 33 and 43 wherein the analysis unit can segment scenes and change parameters for content while processing).

11.	Regarding claim 20, Mertens discloses the method of claim 19, wherein said video segment is a live video stream (fig. 1-2, paragraph 16 wherein processed audiovisual signal is received via broadcast antenna).

12.	Regarding claim 21, Mertens discloses the method of claim 19, wherein said checkpoint comprises a beginning or an end of an advertisement segment (fig. 1-2, paragraph 42 wherein maker of the commercial may add metadata to content snippet).

13.	Regarding claim 22, Hanes discloses the method of claim 16, wherein a minimum and maximum audio level is established (fig. 1-3, paragraph 58 wherein dynamic range is changed to turn down loudest sounds).

14.	Regarding claim 23, Mertens discloses the method of claim 16, wherein user habits are stored in a memory for future reference for determining a preferred user audio level (fig. 1-2, paragraphs 16 and 23 wherein desired complexity of content viewed by viewer is stored in memory for use in future processing of audio content).

15.	Regarding claim 24, Mertens discloses a non-transitory computer-readable medium storing computer- executable instructions executable to perform the method of claim 16 (fig. 1-2, paragraph 47 wherein data present in a memory can enable a processor to perform.

16.	Regarding claim 25, Mertens discloses an apparatus comprising:  one or more processors configured for receiving an audio stream associated with a media content (fig. 1-2, paragraph 16 wherein system receives audio/visual signal from broadcast antenna or internet cable); 
and determining one or more parameters of an audio compression filter to be applied to said audio stream (fig. 1-2, paragraphs 19-21 wherein audio stream volume level is analyzed based on user desired output level).
However Mertens is silent in regards to disclosing receiving a request to be used for a requested volume change associated with said media content; determining whether the requested volume change is above a first level; and reducing a dynamic range of said audio stream to adapt volume of the media content if said requested volume change is determined to be above the first level
Hanes discloses receiving a request to be used for a requested volume change associated with said media content (fig. 1-3, paragraphs 47 and 51 wherein volume control may adjust for global performance parameters for requested content playback conditions); 
determining whether the requested volume change is above a first level (fig. 1-3, paragraph 54 wherein compressor compresses incoming audio signal until it conforms to the threshold value); 
and reducing a dynamic range of said audio stream to adapt volume of the media content if said requested volume change is determined to be above the first level (fig. 1-3, paragraph 58 wherein dynamic range is changed to turn down loudest sounds).  Hanes (paragraph 24) provides motivation to combine the references wherein dynamic range and any other parameter that includes performance-related data which is considered useful for initial settings of the playback equipment.  All of the elements are known.  Combining the references would yield the instant claims wherein user content request causes analysis and adjustment for audio signal, before audio signal is output.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 26, Hanes discloses the apparatus of claim 25 wherein said processor is further configured for providing audio compression parameters by obtaining an audio power of a source signal and an audio power of an amplifier signal (fig. 1-3, paragraph 54 wherein compressor compresses incoming audio signal until it conforms to the threshold value).

18.	Regarding claim 27, Mertens discloses the apparatus of claim 26, wherein said audio compression parameters can be aggregated to provide a User-Felt Audio Power (UFAP) (fig. 1-2, paragraphs 16 and 23 wherein desired complexity of content viewed by viewer is stored in memory for use in future processing of audio content).

19.	Regarding claim 28, Hanes discloses the apparatus of claim 27, wherein the request to be used for the requested volume change is provided by a user interface (fig. 1-3, paragraphs 47 and 51 wherein volume control may adjust for global performance parameters for requested content playback conditions)

20.	Regarding claim 29, Hanes discloses the apparatus of claim 25, wherein real-time global audio power is obtained so as to continually adjust dynamic range (fig. 1-3, paragraph 58 wherein dynamic range is changed to turn down loudest sounds).

21.	Regarding claim 30, Hanes discloses the apparatus of claim 25, wherein a maximum and minimum value are determined for an audio change (fig. 1-3, paragraph 54 wherein compressor compresses incoming audio signal until it conforms to the threshold value).

22.	Regarding claim 31, Hanes discloses the apparatus of claim 25, wherein a minimum and maximum audio level is established (fig. 1-3, paragraph 58 wherein dynamic range is changed to turn down loudest sounds).

23.	Regarding claim 32, Mertens discloses the apparatus of claims 25, wherein said media content is a video segment having an associated audio (fig. 1-2, paragraph 16 wherein system receives audio/visual signal from broadcast antenna or internet cable).

24.	Regarding claim 33, Hanes discloses the apparatus of claim 32, wherein the dynamic range of said audio stream is adapted to a quiet environment level if said requested volume change is not above the first level (fig. 6-8, paragraph 40 wherein dynamic range threshold of audio is adaptively selected based analysis of the input audio content).

25.	Regarding claim 34, Mertens discloses the apparatus of claim 25, wherein user habits are stored in a memory for future reference for determining a preferred user audio level (fig. 1-2, paragraphs 16 and 23 wherein desired complexity of content viewed by viewer is stored in memory).

26.	Regarding claim 35, Mertens discloses the apparatus of claim 32, wherein said video segment is a live video stream (fig. 1-2, paragraph 16 wherein processed audiovisual signal is received via broadcast antenna).

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424